RESPONDENT PRO SE                                     ATTORNEYS FOR THE INDIANA SUPREME COURT
Joseph C. Lehman                                      DISCIPLINARY COMMISSION
Goshen, Indiana                                       G. Michael Witte, Executive Secretary
                                                      Aaron Johnson, Staff Attorney
                                                      Indianapolis, Indiana

                                                             FILED
______________________________________________________________________________
                                                                         Jul 21 2016, 10:32 am


                                               In the                         CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals

                           Indiana Supreme Court
                                                                               and Tax Court



                             _________________________________

                                     No. 20S00-1507-DI-431

IN THE MATTER OF:

JOSEPH C. LEHMAN,
                                                       Respondent.
                             _________________________________

                                   Attorney Discipline Action
                               Hearing Officer David L. Chidester
                             _________________________________


                                             July 21, 2016

Per Curiam.


       We find that Respondent, Joseph Lehman, engaged in conduct in contempt of this Court
by repeatedly engaging in the practice of law while suspended. For his contempt, we conclude
that Respondent should be disbarred.


       This matter is before the Court on the report of the hearing officer appointed by this
Court to hear evidence on the Indiana Supreme Court Disciplinary Commission’s “Verified
Petition for Rule to Show Cause.” Respondent’s 1991 admission to this state’s bar and his
unauthorized practice of law in this state while suspended subject him to this Court’s disciplinary
jurisdiction. See IND. CONST. art. 7, § 4.
                                             Discussion


       By order of February 19, 2014, this Court suspended Respondent from the practice of law
for not less than two years, effective April 3, 2014, for repeated violations of multiple rules
governing professional conduct.      Respondent’s misconduct included systemic negligence in
client representations, improper disposal of closed files resulting in the disclosure of confidential
information, improper trust account management, and numerous judicial findings of contempt
for failing to appear at hearings. See Matter of Lehman, 3 N.E.3d 536 (Ind. 2014). He has not
sought reinstatement.


       On or about the date his active suspension began, Respondent entered his appearance as
counsel for the mother in a paternity action. Two months later, after the paternity court had
ordered Respondent’s appearance be withdrawn due to his suspension, Respondent filed with the
court a minute entry purporting to represent the mother as her “translator” and requesting a final
hearing be set. As a result of that conduct, we issued an order finding Respondent in contempt
and ordering Respondent to pay a fine of $500 within sixty days. Matter of Lehman, ___ N.E.3d
___, 2015 WL 10844474 (Ind. Oct. 7, 2015). Respondent has not paid that fine.


       On July 22, 2015, the Commission filed another verified petition for rule to show cause
against Respondent, alleging that in separate instances during the fall of 2014, Respondent
provided legal consultation to two individuals, and sought and received payment from those
individuals in return. We appointed a hearing officer to hear the matter.1 The hearing officer
filed his “Findings of Fact and Recommendation of Sanction” on March 15, 2016. Neither party
has filed a petition for review of those findings or a brief on sanctions. We accept and adopt the
hearing officer’s findings that Respondent violated this Court’s order suspending him from the
practice of law.




1
 Separately, Respondent was criminally charged with, and found guilty of, three counts of unauthorized
practice of law in connection with these acts and others. The Court of Appeals recently affirmed
Respondent’s convictions. Lehman v. State, ___ N.E.3d ___, 2016 WL 3058293 (Ind. Ct. App. May 31,
2016), trans. pending.


                                                  2
         The sanctions this Court may impose for contempt include ordering a fine, disgorgement
of ill-gotten gains, imprisonment, and extension of an attorney’s suspension or removal from
practice. See Matter of Hurtt, 43 N.E.3d 567 (Ind. 2015); Matter of Haigh, 7 N.E.3d 980 (Ind.
2014).    Respondent’s repeated contemptuous acts over the years have resulted in fines,
imprisonment, and the suspension of his law license. None of the sanctions previously imposed
has deterred Respondent from continuing to engage in the practice of law in defiance of his
suspension order, and Respondent’s repeated violations of that order have exposed the public to
the danger of misconduct by an attorney who has yet to prove his remorse, rehabilitation, and
fitness to practice law through the reinstatement process. Under these circumstances, the Court
concludes that disbarment is warranted.

                                          Conclusion


         The Court concludes that Respondent engaged in conduct in contempt of this Court by
practicing law on multiple occasions while suspended. For Respondent’s contempt, the Court
disbars Respondent from the practice of law in this state, effective immediately. Respondent
shall fulfill all the duties of a disbarred attorney under Admission and Discipline Rule 23(26).
The costs of this proceeding are assessed against Respondent, and the hearing officer appointed
in this case is discharged.


All Justices concur.




                                               3